Title: Circular Letter to United States Consular Agents, 29 October 1786
From: Jefferson, Thomas
To: Consular Agents



Sir
Paris Oct. 29th. 1786

I inclose to you the copy of a letter which I have had the honor of receiving from his Excellency M. de Calonne, one of his Majesty’s ministers, wherein he is pleased to communicate to me sundry regulations lately made for the encouragement of the commerce between France and the United States of America. The favorable footing on which American productions will now be received in the ports of this country, will, I hope, occasion a more general introduction of them; and when brought hither, I equally hope that motives both of interest and gratitude will combine to induce the importers to take in exchange the productions of this country. A commerce carried on by exchange of productions is the most likely to be lasting and to meet mutual encouragement. You will be pleased to communicate the contents of the inclosed letter to the persons at your port concerned in the American trade, but so that it may not get into the public papers. You will observe that the articles of rice and ship-duties are still to be provided for. I shall be obliged to you if you will inform me what duties are paid on American rice on it’s importation into your port, and to give me a distinct detail of the several port duties and ship-duties paid by American vessels coming thither, noting on what or by what name they are payable, their amount, for whose profit they are, by what title they are received, and the laws which authorize them, in order that we may be enabled to get these articles settled also. I have the honor to be with great respect, Sir, your most obedient & most humble servant,

Th: Jefferson

